FILED
                            NOT FOR PUBLICATION                                DEC 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BARBARA A. STUART ROBINSON,                      No. 10-36005

              Plaintiff - Appellant,             D.C. No. 2:10-cv-00112-MAT

       v.

GREEN RIVER COMMUNITY                            ORDER
COLLEGE,

              Defendant - Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Mary A. Theiler, Magistrate Judge, Presiding

                     Argued and Submitted November 6, 2012
                              Seattle, Washington

Before: W. FLETCHER and FISHER, Circuit Judges, and DEARIE, District
        Judge.*

      The parties’ stipulated motion to voluntarily dismiss this case, filed

November 30, 2012, is GRANTED. The parties shall bear their own costs and

fees on appeal. A copy of this order shall constitute the mandate of this Court.




      *
       The Honorable Raymond J. Dearie, Senior Judge, United States District
Court for the Eastern District of New York, sitting by designation.